Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to amendment filed on 09/07/2022.
Claims 1, 4, 7 and 10 are amended.
Claims 2 – 3, 5 – 6, 8 – 9, and 11 – 18 are cancelled.
Claims 19 – 23 are added as new. 
Claims 1, 4, 7, 10 and 19 – 23 are pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant added new limitation in the currently amended claim 1. Therefore, a new ground of rejection is made by the examiner in view of Griot et al. (US 2018/0270840 A1), Youn et al. (US 2010/0091701 A1), Singh et al. (US 20140/099945 A1) and KIM et al. (US 2017/0026824 A1).
Applicant argued on page 7, middle paragraph of the remark, “Griot .. is silent about .. determining and sending a plurality of policies, each corresponding to specific position information and time information, to the terminal device, thereby causing the terminal device to determine a target policy from the plurality of policies according to current position information and time information of the terminal device”.
Examiner respectfully disagreed with applicant’s remark. Griot discloses determining, by a network device, a plurality of policies (Fig.4 and ¶ [0136], PCF identifies which policies or policy information to provide to the UE), wherein each policy corresponds specific position information (¶ [0136], The determination of which policies or policy information to provide to the UE is based on a location of the UE); and sending, by the network device, the plurality of policies to a terminal device (¶ [0137], The PCF generates a policy information message 445 based on the identified policy information to provide the UE). Examiner agreed that Griot is silent about polices corresponding to time information and causing the terminal device to determine a target policy from the plurality of policies according to current position information and time information of the terminal device. Therefore, she secondary references Youn and Singh have been added to disclose the features.
Applicant argued on page 7, last paragraph of the remark, “Griot .. is silent about .. target policy comprises a wireless local area network selection policy (WLANSP)”.
Examiner agreed that and added a new reference KIM that discloses this limitation.
Applicant argued on page 8, first paragraph of the remark, “Griot .. is silent about .. the position information comprises a presence reporting area (PRA) defined in 3rd Generation Partnership Project (3GPP) and at least one tracking area identity (TAI)”.
Examiner agreed that and added a new reference KIM that discloses this feature.
Applicant argued on page 8, middle paragraphs of the remark, “Singh .. is silent about .. causing the terminal device to determine a target policy from the plurality of policies according to current position information and time information of the terminal device and, specifically, the position information comprises a PRA defined in 3GPP and at least one TAI …. and the target policy comprises a WLANSP”.
Examiner respectfully disagreed with applicant’s comment about policies according to current time information. Singh discloses policy corresponds to specific time information (¶ [0014], a roaming priority list for a mobile device based on real-time conditions and events of the mobile device and carrier-defined policies); and causing the terminal device to determine a target policy from the plurality of policies according to current time information of the terminal device (¶ [0018], Which policy and/or rules are implemented for one or more mobile devices is determined from real-time parameters: such as, a model ID of a mobile device, a time of day,….. Here, the implemented policy/rule for the mobile device is a target policy from the plurality of policies. Therefore, real-time parameters of a mobile device/ current time information of the terminal device is used to determine a target policy). Examiner agreed that Singh is silent about position information comprises a PRA defined in 3GPP and at least one TAI; and the target policy comprises a WLANSP. Examiner added a new reference KIM that discloses all these limitations.
Therefore, combination of Griot, Youn, Singh and Kim teaches all the limitations in the currently amended independent claim 1. Independent claims 7 and 21 have similar limitation; therefore, same rational applies to them. Accordingly, examiner respectfully disagrees with all the arguments filed by the applicant. Arguments/ remarks are replied in detailed in the rejection section.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7, 10, and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Griot et al. (Griot hereinafter referred to Griot) (US 2018/0270840 A1) in view of Youn et al. (Youn hereinafter referred to Youn) (US 2010/0091701 A1) in view of Singh et al. (Singh hereinafter referred to Singh) (US 20140/099945 A1) and further in view of KIM et al. (KIM hereinafter referred to KIM) (US 2017/0026824 A1).

(Currently Amended) Regarding claim 1, Griot teaches a method for information transmission (Abstract, communicate policy information and policy information requests between user equipments (UEs) and a core network using control plane signaling), comprising: 
determining, by a network device, a plurality of policies ([0019], policy information associated with the UE; Fig.4 and [0136], PCF 225-b identifies which policies or policy information to provide to the UE 115-c. Here, PCF is a network device and policy information is a plurality of policies), wherein each policy corresponds specific position information (Fig.4 and [0132], PCF 225-b identifies a policy provisioning trigger; Triggers include …. a change in network conditions, a change in a location of the UE 115-c, ….; [0136], The determination of which policies or policy information to provide to the UE is based on a location of the UE 115-c. Since, the policy provisioning trigger includes a change in a location; therefore, each policy corresponds to a specific location/ position information); and 
sending, by the network device, the plurality of policies to a terminal device ([0019], a policy provisioning trigger indicating that a user equipment (UE) is to receive policy information associated with the UE from a core network; [0137], The PCF 225-b, generates a policy information message 445 based on the identified policy information to provide the UE 115-c. Therefore, PCF/ network device sends the plurality of policies to the terminal device), wherein the target policy is used to indicate a parameter used by the terminal device to select a network ([0098], The policy information 345 includes an access network discovery and selection policy) or establish a protocol data unit (PDU) session ([0098], The policy information 345 includes route selection policies, an SSC mode selection policy, a network slice selection policy, ... Traffic can be routed to an established PDU session, can be offloaded to non-3GPP access outside a PDU session, or can trigger the establishment of a new PDU session. Therefore, the target policy is used to select a network or establish a PDU session).
Griot does not specifically teach
causing the terminal device to determine a target policy from the plurality of policies according to current position information of the terminal device. 
However, Youn teaches (Title, METHOD FOR COGNITIVE RADIO BASED COMMUNICATION AND METHOD FOR BROADCASTING POLICY INFORMATION FOR THE SAME) 
sending, the plurality of policies to a terminal device ([0144], a plurality of frequency policy informations delivered to the terminal), causing the terminal device to determine a target policy from the plurality of policies according to current position information of the terminal device ([0144], the terminal includes a location information obtaining unit obtaining a current location of the terminal, a selecting unit selecting a frequency policy in accordance with the location. Therefore, the terminal device selects/ determines a target policy from the plurality of policies according to current location/ position information of the terminal device).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Griot as mentioned above and further incorporate the teaching of Youn to add information of selecting a policy by a terminal device based on its location. The motivation for doing so would have been to provide a method of broadcasting frequency policy information in a cognitive radio based communication system, to efficiently implement cognitive radio (CR) communication of high quality by providing a format of the policy broadcasting packet and contents of information included in the format to enable a terminal to smoothly perform the CR communication in a random area (Youn, [0001] and [0039]).
The combination of Griot and Youn does not specifically teach
wherein each policy corresponds to specific time information;
causing the terminal device to determine a target policy from the plurality of policies according to current time information of the terminal device. 
However, Singh teaches (Title, Policy-Based Roaming Updates For Mobile Devices) 
wherein each policy corresponds to specific time information ([0015], policy-based roaming updates for a mobile device; [0014], updates a roaming priority list for a mobile device and selects a particular roaming partner, based on real-time conditions and events of the mobile device and carrier-defined policies; carriers are able to define the priority of roaming partner connections in the policy and manage them based on a pre-defined set of rules. Therefore, policy is related to real-time conditions and events of the mobile device; i.e. policy corresponds to specific time information);
causing the terminal device to determine a target policy from the plurality of policies according to current time information of the terminal device ([0018], Which policy and/or rules are implemented for one or more mobile devices is determined from real-time parameters: such as, a model ID of a mobile device, a time of day,….. Here, the implemented policy/rule for the mobile device is a target policy from the plurality of policies. Therefore, real-time parameters of a mobile device/ current time information of the terminal device is used to determine a target policy).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Griot and Youn as mentioned above and further incorporate the teaching of Singh to add information of selecting a policy by a terminal device based on real-time parameters. The motivation for doing so would have been to provide policy-based roaming updates for mobile devices based on one or more carrier-controlled goals that include reducing congestion on home network, reducing carrier costs by selecting current lowest cost roaming partner, matching particular application data with the most appropriate available network, and ensuring highest customer QoS regardless of whether connection is through the home network or a roaming network (Singh, [0002] and [0017]).
The combination of Griot, Youn and Singh does not specifically teach
wherein the target policy comprises a wireless local area network selection policy (WLANSP); and 
wherein the position information comprises a presence reporting area (PRA) defined in 3rd Generation Partnership Project (3GPP) and at least one tracking area identity (TAI).
However, Kim teaches (Title, METHOD FOR COMMUNICATING ROUTING RULES )
sending, the plurality of policies to a terminal device (Fig.9B and [0148], UE 100 receives policy information from an H-ANDSF 610 and a V-ANDSF 620), causing the terminal device to determine a target policy from the plurality of policies ([0150], UE 100 apply IP flow mobility (IFOM) by preferentially using information of any one policy; [0077], the IFOM is performed based on a decision primarily made by the UE. Therefore, UE selects/ determines one policy (i.e. a target policy) from the plurality of policies),
wherein the target policy comprises a wireless local area network selection policy (WLANSP) ([0149], policy information includes an inter-system mobility policy (ISMP), an inter-system routing policy (ISRP), an inter APN routing policy (IARP), and a WLAN selection policy (WLANSP); [0159], WLAN network selection and usage preferences for traffic routing takes precedence over the ANDSF rule and the RAN rule. Therefore, the target policy comprises a WLANSP); and 
wherein the position information comprises a presence reporting area (PRA) defined in 3rd Generation Partnership Project (3GPP) ([0137], Presence Reporting Area: This is an area defined to report the presence of a UE in a 3GPP packet domain for the reasons of policy control; [0280], a presence reporting area action field (see 3GPP TS 29.274 8.108 Presence Reporting Area Action) and at least one tracking area identity (TAI) ([0242], UE location information (e.g., TAI)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Griot, Youn and Singh as mentioned above and further incorporate the teaching of Kim. The motivation for doing so would have been to provide a method of delivering a routing rule in a network entity in charge of a control plane, in which with offloading traffic of UE onto a WLAN, congestion of core network of a mobile communication service provider can be reduced (Kim, [0071], [0080] and [0082]).

(Currently Amended) Regarding claim 7, Griot teaches (Abstract, communicate policy information and policy information requests between user equipments (UEs) and a core network using control plane signaling) a network device (Fig.13 and [0206], device 1305 is an example of or include the components of core network entity 120 or 225. Therefore, device 1305 is a PCF 225; i.e. a network device), comprising a processor (Fig.10 and [0206], processor 1320), a memory (Fig.10 and [0206], memory 1325), a transceiver (Fig.10 and [0206], transceiver 1335), and one or more programs stored in the memory ([0208], The memory 1325 stores computer-readable, computer-executable software 1330) that, when executed by the processor ([0208], software 1330 including instructions that, when executed, cause the processor to perform various functions), cause the network device to:
determine a plurality of policies ([0019], policy information associated with the UE; Fig.4 and [0136], PCF 225-b identifies which policies or policy information to provide to the UE 115-c. Here, PCF is a network device and policy information is a plurality of policies), wherein each policy corresponds specific position information (Fig.4 and [0132], PCF 225-b identifies a policy provisioning trigger; Triggers include …. a change in network conditions, a change in a location of the UE 115-c, ….; [0136], The determination of which policies or policy information to provide to the UE is based on a location of the UE 115-c. Since, the policy provisioning trigger includes a change in a location; therefore, each policy corresponds to a specific location/ position information); and 
send, via the transceiver, the plurality of policies to a terminal device ([0019], a policy provisioning trigger indicating that a user equipment (UE) is to receive policy information associated with the UE from a core network; [0137], The PCF 225-b, generates a policy information message 445 based on the identified policy information to provide the UE 115-c. Therefore, PCF/ network device sends the plurality of policies to the terminal device), wherein the target policy is used to indicate a parameter used by the terminal device to select a network ([0098], The policy information 345 includes an access network discovery and selection policy) or establish a protocol data unit (PDU) session ([0098], The policy information 345 includes route selection policies, an SSC mode selection policy, a network slice selection policy, ... Traffic can be routed to an established PDU session, can be offloaded to non-3GPP access outside a PDU session, or can trigger the establishment of a new PDU session. Therefore, the target policy is used to select a network or establish a PDU session).
Griot does not specifically teach
causing the terminal device to determine a target policy from the plurality of policies according to current position information of the terminal device. 
However, Youn teaches (Title, METHOD FOR COGNITIVE RADIO BASED COMMUNICATION AND METHOD FOR BROADCASTING POLICY INFORMATION FOR THE SAME) 
send, the plurality of policies to a terminal device ([0144], a plurality of frequency policy informations delivered to the terminal), causing the terminal device to determine a target policy from the plurality of policies according to current position information of the terminal device ([0144], the terminal includes a location information obtaining unit obtaining a current location of the terminal, a selecting unit selecting a frequency policy in accordance with the location. Therefore, the terminal device selects/ determines a target policy from the plurality of policies according to current location/ position information of the terminal device).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Griot as mentioned above and further incorporate the teaching of Youn to add information of selecting a policy by a terminal device based on its location. The motivation for doing so would have been to provide a method of broadcasting frequency policy information in a cognitive radio based communication system, to efficiently implement cognitive radio (CR) communication of high quality by providing a format of the policy broadcasting packet and contents of information included in the format to enable a terminal to smoothly perform the CR communication in a random area (Youn, [0001] and [0039]).
The combination of Griot and Youn does not specifically teach
wherein each policy corresponds to specific time information;
causing the terminal device to determine a target policy from the plurality of policies according to current time information of the terminal device. 
However, Singh teaches (Title, Policy-Based Roaming Updates For Mobile Devices) 
wherein each policy corresponds to specific time information ([0015], policy-based roaming updates for a mobile device; [0014], updates a roaming priority list for a mobile device and selects a particular roaming partner, based on real-time conditions and events of the mobile device and carrier-defined policies; carriers are able to define the priority of roaming partner connections in the policy and manage them based on a pre-defined set of rules. Therefore, policy is related to real-time conditions and events of the mobile device; i.e. policy corresponds to specific time information);
causing the terminal device to determine a target policy from the plurality of policies according to current time information of the terminal device ([0018], Which policy and/or rules are implemented for one or more mobile devices is determined from real-time parameters: such as, a model ID of a mobile device, a time of day,….. Here, the implemented policy/rule for the mobile device is a target policy from the plurality of policies. Therefore, real-time parameters of a mobile device/ current time information of the terminal device is used to determine a target policy).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Griot and Youn as mentioned above and further incorporate the teaching of Singh to add information of selecting a policy by a terminal device based on real-time parameters. The motivation for doing so would have been to provide policy-based roaming updates for mobile devices based on one or more carrier-controlled goals that include reducing congestion on home network, reducing carrier costs by selecting current lowest cost roaming partner, matching particular application data with the most appropriate available network, and ensuring highest customer QoS regardless of whether connection is through the home network or a roaming network (Singh, [0002] and [0017]).
The combination of Griot, Youn and Singh does not specifically teach
wherein the target policy comprises a wireless local area network selection policy (WLANSP); and 
wherein the position information comprises a presence reporting area (PRA) defined in 3rd Generation Partnership Project (3GPP) and at least one tracking area identity (TAI).
However, Kim teaches (Title, METHOD FOR COMMUNICATING ROUTING RULES )
send, the plurality of policies to a terminal device (Fig.9B and [0148], UE 100 receives policy information from an H-ANDSF 610 and a V-ANDSF 620), causing the terminal device to determine a target policy from the plurality of policies ([0150], UE 100 apply IP flow mobility (IFOM) by preferentially using information of any one policy; [0077], the IFOM is performed based on a decision primarily made by the UE. Therefore, UE selects/ determines one policy (i.e. a target policy) from the plurality of policies),
wherein the target policy comprises a wireless local area network selection policy (WLANSP) ([0149], policy information includes an inter-system mobility policy (ISMP), an inter-system routing policy (ISRP), an inter APN routing policy (IARP), and a WLAN selection policy (WLANSP); [0159], WLAN network selection and usage preferences for traffic routing takes precedence over the ANDSF rule and the RAN rule. Therefore, the target policy comprises a WLANSP); and 
wherein the position information comprises a presence reporting area (PRA) defined in 3rd Generation Partnership Project (3GPP) ([0137], Presence Reporting Area: This is an area defined to report the presence of a UE in a 3GPP packet domain for the reasons of policy control; [0280], a presence reporting area action field (see 3GPP TS 29.274 8.108 Presence Reporting Area Action) and at least one tracking area identity (TAI) ([0242], UE location information (e.g., TAI)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Griot, Youn and Singh as mentioned above and further incorporate the teaching of Kim. The motivation for doing so would have been to provide a method of delivering a routing rule in a network entity in charge of a control plane, in which with offloading traffic of UE onto a WLAN, congestion of core network of a mobile communication service provider can be reduced (Kim, [0071], [0080] and [0082]).

(New) Regarding claim 21, Griot teaches (Abstract, communicate policy information and policy information requests between user equipments (UEs) and a core network using control plane signaling) a terminal device (Fig.9 and [0180], Device 905 includes the components of wireless device 605, wireless device 705, or a UE 115. Therefore, device 905 is a terminal device), comprising a processor (Fig.9 and [0180], processor 920), a memory (Fig.9 and [0180], memory 925), a transceiver (Fig.9 and [0180], transceiver 935), and one or more programs stored in the memory ([0182], The memory 925 stores computer-readable, computer-executable software 930) that, when executed by the processor ([0182], software 930 including instructions that, when executed, cause the processor to perform various functions), cause the terminal device to:
receive, via the transceiver, a plurality of policies ([0019], policy information associated with the UE; Fig.4 and [0136], PCF 225-b identifies which policies or policy information to provide to the UE 115-c. Here, PCF is a network device and policy information is a plurality of policies) from a network device ([0019], a policy provisioning trigger indicating that a user equipment (UE) is to receive policy information associated with the UE from a core network; [0137], The PCF 225-b, generates a policy information message 445 based on the identified policy information to provide the UE 115-c. Therefore, PCF/ network device sends the plurality of policies to the terminal device), wherein each policy corresponds specific position information (Fig.4 and [0132], PCF 225-b identifies a policy provisioning trigger; Triggers include …. a change in network conditions, a change in a location of the UE 115-c, ….; [0136], The determination of which policies or policy information to provide to the UE is based on a location of the UE 115-c. Since, the policy provisioning trigger includes a change in a location; therefore, each policy corresponds to a specific location/ position information); and
a target policy from the plurality of policies ([0098], The policy information 345 includes an access network discovery and selection policy, route selection policies, an SSC mode selection policy, a network slice selection policy, a DNN selection policy, a non-seamless offload policy, other policies or combinations thereof. Here, one of the policies is a target policy), wherein the target policy is used to indicate a parameter used by the terminal device to select a network ([0098], an access network discovery and selection policy) or establish a protocol data unit (PDU) session ([0098], route selection policies; Traffic can be routed to an established PDU session, can be offloaded to non-3GPP access outside a PDU session, or can trigger the establishment of a new PDU session. Therefore, the target policy is used to select a network or establish a PDU session).
Griot does not specifically teach
determine a target policy from the plurality of policies according to current position information of the terminal device. 
However, Youn teaches (Title, METHOD FOR COGNITIVE RADIO BASED COMMUNICATION AND METHOD FOR BROADCASTING POLICY INFORMATION FOR THE SAME) 
receive, a plurality of policies ([0144], a plurality of frequency policy informations delivered to the terminal); and
determine a target policy from the plurality of policies according to current position information of the terminal device ([0144], the terminal includes a location information obtaining unit obtaining a current location of the terminal, a selecting unit selecting a frequency policy in accordance with the location. Therefore, the terminal device selects/ determines a target policy from the plurality of policies according to current location/ position information of the terminal device).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Griot as mentioned above and further incorporate the teaching of Youn to add information of selecting a policy by a terminal device based on its location. The motivation for doing so would have been to provide a method of broadcasting frequency policy information in a cognitive radio based communication system, to efficiently implement cognitive radio (CR) communication of high quality by providing a format of the policy broadcasting packet and contents of information included in the format to enable a terminal to smoothly perform the CR communication in a random area (Youn, [0001] and [0039]).
The combination of Griot and Youn does not specifically teach
wherein each policy corresponds to specific time information; and
determine a target policy from the plurality of policies according to current time information of the terminal device. 
However, Singh teaches (Title, Policy-Based Roaming Updates For Mobile Devices) 
wherein each policy corresponds to specific time information ([0015], policy-based roaming updates for a mobile device; [0014], updates a roaming priority list for a mobile device and selects a particular roaming partner, based on real-time conditions and events of the mobile device and carrier-defined policies; carriers are able to define the priority of roaming partner connections in the policy and manage them based on a pre-defined set of rules. Therefore, policy is related to real-time conditions and events of the mobile device; i.e. policy corresponds to specific time information);
determine a target policy from the plurality of policies according to current time information of the terminal device ([0018], Which policy and/or rules are implemented for one or more mobile devices is determined from real-time parameters: such as, a model ID of a mobile device, a time of day,….. Here, the implemented policy/rule for the mobile device is a target policy from the plurality of policies. Therefore, real-time parameters of a mobile device/ current time information of the terminal device is used to determine a target policy).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Griot and Youn as mentioned above and further incorporate the teaching of Singh to add information of selecting a policy by a terminal device based on real-time parameters. The motivation for doing so would have been to provide policy-based roaming updates for mobile devices based on one or more carrier-controlled goals that include reducing congestion on home network, reducing carrier costs by selecting current lowest cost roaming partner, matching particular application data with the most appropriate available network, and ensuring highest customer QoS regardless of whether connection is through the home network or a roaming network (Singh, [0002] and [0017]).
The combination of Griot, Youn and Singh does not specifically teach
wherein the target policy comprises a wireless local area network selection policy (WLANSP); and 
wherein the position information comprises a presence reporting area (PRA) defined in 3rd Generation Partnership Project (3GPP) and at least one tracking area identity (TAI).
However, Kim teaches (Title, METHOD FOR COMMUNICATING ROUTING RULES )
receive, a plurality of policies from a network device (Fig.9B and [0148], UE 100 receives policy information from an H-ANDSF 610 and a V-ANDSF 620); and
determine a target policy from the plurality of policies ([0150], UE 100 apply IP flow mobility (IFOM) by preferentially using information of any one policy; [0077], the IFOM is performed based on a decision primarily made by the UE. Therefore, UE selects/ determines one policy (i.e. a target policy) from the plurality of policies),
wherein the target policy comprises a wireless local area network selection policy (WLANSP) ([0149], policy information includes an inter-system mobility policy (ISMP), an inter-system routing policy (ISRP), an inter APN routing policy (IARP), and a WLAN selection policy (WLANSP); [0159], WLAN network selection and usage preferences for traffic routing takes precedence over the ANDSF rule and the RAN rule. Therefore, the target policy comprises a WLANSP); and 
wherein the position information comprises a presence reporting area (PRA) defined in 3rd Generation Partnership Project (3GPP) ([0137], Presence Reporting Area: This is an area defined to report the presence of a UE in a 3GPP packet domain for the reasons of policy control; [0280], a presence reporting area action field (see 3GPP TS 29.274 8.108 Presence Reporting Area Action) and at least one tracking area identity (TAI) ([0242], UE location information (e.g., TAI)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Griot, Youn and Singh as mentioned above and further incorporate the teaching of Kim. The motivation for doing so would have been to provide a method of delivering a routing rule in a network entity in charge of a control plane, in which with offloading traffic of UE onto a WLAN, congestion of core network of a mobile communication service provider can be reduced (Kim, [0071], [0080] and [0082]).

(Currently Amended) Regarding claims 4 and 10, combination of Griot, Youn, Singh and Kim teaches all the features with respect to claims 1 and 7, respectively as outlined above.
Griot further teaches
wherein the network device is a policy control function (PCF) entity (As mentioned above, PCF is a network device), and the method further comprises: 
receiving, by the network device, position information of the terminal device from an access and mobility management function (AMF) ([0014] and [0025], policy provisioning trigger is based at least in part on identifying and/ or changing location of the UE; [0092], The AMF 120 transmits policy request or policy information to the appropriate entity (e.g., PCF). [0142], The AMF 120-c triggers the PCF 225-b to initiate the policy push. Since, policy provisioning trigger is based on UE position and AMF triggers PCF to initiate the policy push; therefore,  position information of the terminal device is received by the PCF from an AMF); 
determining, by the network device in response to a change of the position information of the terminal device, an updated target policy (Fig.11 and [0198], Policy manager 1130 identifies the policy information based on the policy provisioning trigger, identify a change in a policy, where identifying the policy provisioning trigger is based on the change in the policy, identify a change in a location of the UE, where identifying the policy provisioning trigger is based on the change in the location. Therefore, the network device identifies/ determines a changed/ updated target policy in response to a change of the UE location); and 
sending, by the network device, the updated target policy to the terminal device (Fig.11 and [0197], Trigger manager 1125 identifies a policy provisioning trigger indicating that a UE is to receive policy information associated with the UE from a core network; [0198], identify what policy information the UE is permitted to receive over the control plane. Therefore, the network device sends the changed/ updated target policy to the terminal device).

(New) Regarding claim 22, combination of Griot, Youn, Singh and Kim teaches all the features with respect to claim 21 as outlined above.
Griot further teaches
wherein the network device is a policy control function (PCF) entity (As mentioned above, PCF is a network device), and the one or more programs further cause the terminal device to: 
receive, via the transceiver, an updated target policy from the network device (Fig.11 and [0197], Trigger manager 1125 identifies a policy provisioning trigger indicating that a UE is to receive policy information associated with the UE from a core network; [0198], identify what policy information the UE is permitted to receive over the control plane. Therefore, the network device sends the changed/ updated target policy to the terminal device), wherein the updated target policy is determined by the network device in response to a change of position-5 -Hai TANGReply to Office Action of June 8, 2022Application No. 16/879,582 information of the terminal device (Fig.11 and [0198], Policy manager 1130 identifies the policy information based on the policy provisioning trigger, identify a change in a policy, where identifying the policy provisioning trigger is based on the change in the policy, identify a change in a location of the UE, where identifying the policy provisioning trigger is based on the change in the location. Therefore, the network device identifies/ determines a changed/ updated target policy in response to a change of the UE location), and the position information of the terminal device is received by the network device from an access and mobility management function (AMF) ([0014] and [0025], policy provisioning trigger is based at least in part on identifying and/ or changing location of the UE; [0092], The AMF 120 transmits policy request or policy information to the appropriate entity (e.g., PCF). [0142], The AMF 120-c triggers the PCF 225-b to initiate the policy push. Since, policy provisioning trigger is based on UE position and AMF triggers PCF to initiate the policy push; therefore,  position information of the terminal device is received by the PCF from an AMF).


Allowable Subject Matter
Claims 19, 20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474